Citation Nr: 0213987	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1968 to August 
1971.  

Historically, by a December 2000 decision, the Board awarded 
service connection for post-traumatic stress disorder.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 implementing rating decision by 
the Buffalo, New York, Regional Office (RO), which granted 
service connection and assigned a 10 percent evaluation for 
post-traumatic stress disorder, effective February 18, 1997.  
By a February 2002 rating decision, a 30 percent evaluation 
was assigned, effective February 18, 1997.  Subsequent 
written statements from appellant's representative indicate 
an intention to continue the appeal on the issue reframed as 
entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the post-traumatic stress disorder 
disability rating appellate issue as that delineated on the 
title page of this decision.


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability is 
manifested primarily by marked anxiety, depression, sleep 
disturbance, and nightmares/flashbacks.  He has a markedly 
restricted affect and lives alone under self-isolating 
circumstances, but without any indication of an inability to 
engage in activities of daily living.  He does not display 
any bizarre behavior.  

2.  It is at least as likely as not that appellant's service-
connected psychiatric disability results in occupational and 
social impairment more nearly reflective of severe 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, and mood.  

3.  Appellant's psychiatric disability does not result in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent, but 
no more, for appellant's post-traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding said disability rating 
appellate issue with directions to provide further assistance 
to appellant, particularly in light of the partial allowance 
of the issue on appeal by the Board's decision herein.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected psychiatric disability at 
issue over the years are documented in the medical evidence.  
VA psychiatric examinations were conducted in July 1998 and 
more recently in December 2001.  Private clinical records and 
a June 1998 VA social and industrial survey are also of 
record.  Said clinical evidence is sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disability at issue and provide a clear 
picture of all relevant symptoms and findings.  

Additionally, the VA psychiatric examination reports included 
assignment of a score on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.  There is no 
indication that other relevant medical records exist that 
would indicate a greater degree of severity of said 
disability in issue than that shown on said VA examinations 
and clinical records.  In addition, appellant was issued a 
Statement of the Case and Supplemental Statement of the Case, 
which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
the pertinent rating decisions.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  The Board concludes it may proceed as all 
evidence has been received without regard to specific notice 
as to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The applicable VA's Schedule for Rating Disabilities provides 
a general rating formula for mental disorders, including 
post-traumatic stress disorder.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130.

The evidentiary record indicates that appellant served in 
Vietnam apparently as a petroleum storage specialist.  
Service medical records included treatment for diagnosed drug 
abuse/heroin addiction.  

The post-service clinical evidence indicates that in the late 
1970's, appellant reportedly was employed as a custodian.  He 
reported a 1972 spinal fracture incurred in an industrial 
accident.  In the 1990's, private medical records indicated 
treatment for alcohol, temper, and marital problems.  In 
1992, post-traumatic stress disorder was diagnosed and GAF 
scale scores of 60 (currently) and 75 (for the past year) 
were assigned.  

On June 1998 VA social and industrial survey, a social worker 
reported that appellant had remarried and lived in a single 
family home.  He was unable to talk about Vietnam, and cried 
heavily when asked to.  It was noted that he had been unable 
to work since 1992; that he was receiving Social Security 
Administration (SSA) disability benefits; and that he had had 
a stroke and neck surgeries.  He reportedly had discontinued 
drinking after suffering a stroke.  His complaints included 
flashbacks, nightmares, sleep difficulties, depression, and 
being a loner.

On July 1998 VA psychiatric examination, the examiner noted 
that appellant's memory was impaired by a previous stroke.  
Appellant reported that he had retired as a mechanic because 
of a stroke and neck injury.  Clinically, he appeared angry 
and agitated.  He was informally dressed, neat, and clean in 
appearance.  He denied ever having suicidal ideation and was 
on no psychotropic medication.  Psychologic tests were 
administered and his profile portrayed a picture of a 
despondent, alienated individual with affect disturbance 
consistent with a post-traumatic stress disorder.  He also 
appeared depressed, immature, dependent, and egocentric.  
Mild post-traumatic stress disorder was diagnosed and a GAF 
of 53 was assigned.  

It is reiterated that by a January 2001 implementing rating 
decision, the RO granted service connection and assigned a 10 
percent evaluation for post-traumatic stress disorder, 
effective February 18, 1997.  

An August 2001 written statement from appellant's spouse 
pertained to appellant's various psychiatric symptoms and 
stated that anger was his most difficult problem to deal 
with.

On December 2001 VA psychiatric examination, appellant 
reported that his spouse had left him several days earlier 
because of "increasing difficulty dealing with his 
nightmares."  He resided alone in a house in a rural area; 
had last worked in 1991; stated that he had lost jobs due to 
post-traumatic stress disorder symptoms of anger, 
irritability, or general distress and had had to terminate 
working due to his history of strokes; and that he received 
SSA disability benefits for his strokes.  He denied having 
any specific interests or hobbies.  He had never taken 
psychotropic medication nor had he ever had psychiatric 
hospitalization.  He had not abused alcohol since 1996.  He 
stated that his post-traumatic stress disorder symptomatology 
had increased during the past two months, to some extent, due 
to the recent terrorist attacks; and had more recently been 
exacerbated by his spouse leaving him.  He denied any history 
of significant behavioral problems in the community.  

Clinically, appellant's appearance, attitude, and behavior 
were within normal limits.  His attire was casual, neat, and 
appropriate with good hygiene and grooming.  He was 
cooperative and answered all questions appropriately.  His 
eye contact was minimal, frequently gazing at the floor while 
talking.  Sensorium was intact.  Speech was under-productive, 
lacking in spontaneity, and somewhat shaky due to his 
distress.  Otherwise, his speech was relevant and coherent.  
Thought processes were rational, coherent, and goal-directed.  
There were no hallucinations, delusions, obsessions, 
compulsions, phobias, or ritualistic behaviors.  He was prone 
to recurrent preoccupations with Vietnam War themes that 
caused severe distress.  He was prone to marked distress 
reactions when exposed to any stimuli reminding him of 
Vietnam and, consequently, had made significant efforts to 
avoid such exposure, resulting in marked isolation, social 
withdrawal, and restricted mobility.  He was oriented to 
time, place, and person.  Simple tests of short-term memory 
and concentration were performed poorly.  It was noted that 
his daily cognitive skills were disrupted due to an increase 
in post-traumatic stress disorder-related distress.  Mood was 
described as markedly distressed and anxious.  Affect was sad 
and tearful and he cried throughout much of the examination.  
Significantly, the examiner stated that appellant's post-
traumatic stress disorder symptomatology had worsened over 
the past several months; and that he had moderate to severe 
post-traumatic stress disorder symptoms, including frequent 
nightmares and recurrent traumatic recollections, marked 
social withdrawal, markedly restricted affect, marked 
inability to derive pleasure from daily activities, marked 
feelings of estrangement and detachment from others, severe 
sleep disturbance, and clinical depression.  Anti-depressant 
medication or other medication was recommended.  Moderate to 
severe post-traumatic stress disorder was diagnosed and a GAF 
scale score of 48 was assigned.  The examiner opined that 
moderate to severe social and industrial functional 
impairment was shown; that there was no severe impairment in 
daily living activities; and that appellant's prognosis was 
guarded. 

It is reiterated that by a February 2002 rating decision, a 
30 percent evaluation for post-traumatic stress disorder was 
assigned, effective February 18, 1997.  

The evidentiary record reveals that the GAF Scale scores of 
53 and 48 assigned appellant on respective July 1998 and more 
recent December 2001 VA psychiatric examinations are more 
nearly indicative of a moderately-severe to severe degree of 
psychiatric impairment.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), wherein the Court explained that "GAF is a 
scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness....[']  A 55-60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"

Additionally, the clinical records indicate that appellant 
has marked anxiety and depression and post-traumatic stress 
disorder symptomatology such as nightmares/flashbacks; and 
apparently is substantially affected by recent marital and 
other personal problems.  With resolution of all reasonable 
doubt in appellant's favor, the Board finds that the GAF 
scores, particularly the recent 48 GAF score, as well as the 
other clinical findings more nearly approximate the criteria 
for severe occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
and mood.  Thus, for the aforestated reasons, the Board 
concludes that it is at least as likely as not that under the 
amended criteria, his psychiatric disability more nearly 
approximates the criteria for a 70 percent rating.  

However, neither the GAF scores nor the other clinical 
findings indicate that appellant's service-connected 
psychiatric disability results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name (the criteria for a 100 percent 
schedular rating for mental illness).  Significantly, 
appellant was living alone under self-isolating 
circumstances, but without any indication of an inability to 
engage in activities of daily living; and he did not display 
any bizarre behavior.  It has been indicated that, to the 
extent he is not working, it is due to orthopedic and post-
stroke residuals not solely the service connected PTSD.

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  


ORDER

An initial rating of 70 percent, but no more, for appellant's 
post-traumatic stress disorder is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

